Citation Nr: 1551003	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-07 951	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an effective date earlier than November 18, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than November 18, 2010, for the grant of service connection for tinnitus.

3. Entitlement to an effective date earlier than November 18, 2010, for the grant of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In April 2015, the Board, in pertinent part, remanded the current appellate claims to comply with the Veteran's request for a hearing before a Veterans Law Judge (VLJ) on these issues.  The Veteran's attorney subsequently appeared on his behalf at a hearing before the undersigned VLJ in September 2015.


FINDINGS OF FACT

At the September 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through attorney, that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his attorney, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


